                                             Case 3:17-cv-07210-SK Document 131 Filed 10/25/19 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MARTIN CALVILLO MANRIQUEZ, et                   Case No. 17-cv-07210-SK
                                            al.,
                                   8
                                                         Plaintiffs,                        PROTECTIVE ORDER
                                   9
                                                  v.
                                  10                                                        Regarding Docket No. 129
                                            ELISABETH DEVOS, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                                Upon consideration of the Joint Motion for Entry of Proposed Protective Order (Dkt. 129),
                                  13
                                       the Court finds that such an order will ensure compliance with the Privacy Act, 5 U.S.C. § 552a,
                                  14
                                       expedite the exchange of the information the Court ordered disclosed in the above-captioned matter
                                  15
                                       (the “Litigation”) on October 8, 2019, see ECF No. 118, facilitate the prompt resolution of any
                                  16
                                       disputes over confidentiality, protect material entitled to be kept confidential, and help effectuate
                                  17
                                       the requirements of this Court’s preliminary injunction, see ECF Nos. 60 & 70.
                                  18
                                                Therefore, it is hereby ORDERED that the parties’ Joint Motion for Entry of Proposed
                                  19
                                       Protective Order is GRANTED, and it is further ORDERED that the following provisions shall
                                  20
                                       govern the use and disclosure of documents and information covered by this Order:
                                  21
                                       1.       Documents and Information Covered by this Order
                                  22
                                                (a) This Order shall govern the use and disclosure of any document or information in
                                  23
                                       connection with this Litigation that constitutes or reflects information derived from records subject
                                  24
                                       to the requirements of the Privacy Act of 1974, 5 U.S.C. § 552a, which includes any item, collection,
                                  25
                                       or grouping of information about an individual that is maintained by an agency, including, but not
                                  26
                                       limited to, his or her education and financial transactions that contains his or her name, or the
                                  27
                                       identifying number, symbol or other identifying particular assigned to the individual.
                                  28
                                            Case 3:17-cv-07210-SK Document 131 Filed 10/25/19 Page 2 of 8




                                   1          (b) Documents that are reasonably determined to be within the scope of paragraph 1(a) by

                                   2   Defendants are hereinafter referred to as “Covered Documents.” Covered Documents shall be

                                   3   marked by Defendants prior to production as “SUBJECT TO PROTECTIVE ORDER” or with a

                                   4   similar marking in a way that brings its attention to a reasonable examiner. For any Covered

                                   5   Documents, such as computer data, whose medium makes such a marking impractical, the compact

                                   6   disc case and any accompanying paper or e-mail cover letter shall be marked “SUBJECT TO

                                   7   PROTECTIVE ORDER” or with a similar marking in a way that brings its attention to a reasonable

                                   8   examiner. Designation and marking of Covered Documents in accordance with this paragraph shall

                                   9   be deemed effective to bring information contained in such documents under the protection of this

                                  10   Order unless and until the Court orders otherwise.

                                  11          (c) Except as specified below, all information derived from Covered Documents, even if

                                  12   incorporated in another document or compilation or referred to in testimony, shall be defined as
Northern District of California
 United States District Court




                                  13   Covered Information. Covered Information does not include any information that a party or non-

                                  14   party chooses to convey to Class Counsel, or to publicly disclose, when that information is not

                                  15   derived from Covered Documents. Covered Information shall continue to be subject to the

                                  16   requirements of this Order regardless of whether the document or compilation or testimony

                                  17   containing information derived from a Covered Document has been marked in accordance with

                                  18   paragraph 1(b).

                                  19   2.     Defendants’ Release of Privacy Act Protected Information or Other Documents
                                  20          Containing Information Pertaining to Plaintiffs
                                              (a) Under the Court’s October 8, 2019 Order, ECF No. 118, and subject to the requirements
                                  21
                                       of this Order, Defendants are authorized to release to Plaintiffs, to counsel for the parties, and to the
                                  22
                                       Court in this case, Covered Documents reflecting a complete list of the names of the members of the
                                  23
                                       affected class certified by the Court on October 15, 2018, along with addresses both physical and
                                  24
                                       electronic, which are protected under the Privacy Act of 1974, 5 U.S.C. § 552a, without obtaining
                                  25
                                       prior written consent of the individuals to whom the records pertain.
                                  26
                                              (b) Defendants are also authorized, subject to the requirements of this Order, to release to
                                  27
                                       Plaintiffs, to counsel for the parties, and to the Court in this case, Covered Documents reflecting a
                                  28
                                                                                          2
                                            Case 3:17-cv-07210-SK Document 131 Filed 10/25/19 Page 3 of 8




                                   1   complete list of the names and addresses, both physical and electronic, of the approximately 74,781

                                   2   borrower defense to repayment applicants who attended schools operated by Corinthian Colleges,

                                   3   Inc. and either (i) received partial relief under the currently enjoined methodology used by the

                                   4   Department of Education from December 2017 to May 2018, or (ii) have a pending borrower

                                   5   defense application, which are protected under the Privacy Act of 1974, 5 U.S.C. § 552a, without

                                   6   obtaining prior written consent of the individuals to whom the records pertain.

                                   7              (c) After entry of this Protective Order, Defendants shall make reasonable efforts to serve

                                   8   notice on an individual when, pursuant to paragraph 2(a) or 2(b), any record on such individual is

                                   9   made available to Plaintiffs, in compliance with the Privacy Act, 5 U.S.C. § 552a(e)(8).

                                  10              (d) Documents produced pursuant to paragraph 2(a) or 2(b) shall be used for this Litigation

                                  11   and for no other purpose and shall be marked by Defendants as “SUBJECT TO PROTECTIVE

                                  12   ORDER” or with a similar marking in a way that brings attention to a reasonable examiner.
Northern District of California
 United States District Court




                                  13   3.         Use and Disclosure of Covered Documents and Covered Information

                                  14              (a) Unless otherwise ordered by a court or otherwise provided in this Order, Covered

                                  15   Documents and Covered Information received by a party during the course of this Litigation may

                                  16   be used only in connection with the prosecution or defense of this Litigation. Except upon the prior

                                  17   written consent of Defendants or as otherwise expressly provided in this Order, Covered Documents

                                  18   and Covered Information may be disclosed only to the following persons:

                                  19                     (i) Counsel who are engaged in the conduct of this Litigation on behalf of the named

                                  20   parties;

                                  21                     (ii) Partners, associates, and legal assistants of any person described in subsection

                                  22   3(a)(i), but only to the extent necessary to render professional services in connection with this

                                  23   Litigation;

                                  24                     (iii) Secretaries and other clerical staff of any person described in subsection 3(a)(i),

                                  25   but only to the extent necessary to render professional services in connection with this Litigation;

                                  26                     (iv) The Court, its staff, and court officials involved in this Litigation (including court

                                  27   reporters or persons operating video equipment at depositions), and any mediators and their staff

                                  28   appointed by the Court or agreed to in writing by the parties in this Litigation;
                                                                                             3
                                            Case 3:17-cv-07210-SK Document 131 Filed 10/25/19 Page 4 of 8




                                   1                  (v) Plaintiffs;

                                   2                  (vi) Fact witnesses;

                                   3                  (vii) Outside consultants or experts, including other professional and clerical staff at

                                   4   the outside expert’s or outside consultant’s firm, consulting group, or company, retained for the

                                   5   purpose of assisting counsel in this Litigation to the extent necessary for that purpose; and

                                   6                  (viii) Third-party contractors engaged in one or more aspects of copying, organizing,

                                   7   filing, coding, converting, storing, or retrieving data or designing programs for handling data

                                   8   connected with this Litigation, including the performance of such duties in relation to a

                                   9   computerized Litigation support system, but only to the extent necessary to render such services.

                                  10          (b) Before disclosure of any Covered Documents or Covered Information is made to any

                                  11   person described in subsections 3(a)(v)-(viii), such person shall sign the Confidentiality

                                  12   Undertaking attached hereto as Exhibit A. Unless otherwise ordered by the Court, in the event that
Northern District of California
 United States District Court




                                  13   any such person described in subsections 3(a)(vi)-(viii) refuses to sign the Confidentiality

                                  14   Undertaking with respect to material designated to be within the scope of paragraph 1(a), no

                                  15   Covered Documents or Covered Information may be disclosed to such person except with the prior

                                  16   written consent of Defendants and subject to any procedures that Defendants may require to

                                  17   maintain the confidentiality of such Covered Documents and Covered Information.

                                  18          (c) All executed Confidentiality Undertaking forms shall be retained by Counsel for the party

                                  19   that obtained the Undertaking until such time as this Litigation, including all appeals, is concluded

                                  20   and shall be available to the other party, or his agents or counsel, upon request to the Court for good

                                  21   cause shown.

                                  22          (d) Nothing in this Order is intended to preclude a party or non-party from retaining counsel

                                  23   of their choice or limiting an individual’s ability to pursue any claims arising from, or independent

                                  24   of, this litigation. Nor is anything in this Order intended to serve as a restraint on Class Counsels’

                                  25   ability to represent parties or non-parties, or to otherwise practice law.

                                  26
                                  27

                                  28   4.     Inadvertent Failure to Designate and Inadvertent Disclosure
                                                                                          4
                                            Case 3:17-cv-07210-SK Document 131 Filed 10/25/19 Page 5 of 8




                                   1          (a) Inadvertent Failure to Designate. Defendants may notify the receiving party that a

                                   2   document or information produced that should have been designated as information within the scope

                                   3   of paragraph 1(a) and marked “SUBJECT TO PROTECTIVE ORDER” under the terms of this

                                   4   Order was inadvertently produced without being designated as such. Upon receiving such notice

                                   5   from Defendants, the party receiving such notice shall immediately treat the documents and

                                   6   information as if it had been so designated and shall place the appropriate designation on the

                                   7   document within five (5) business days of receipt of such notice. No party shall be deemed to have

                                   8   violated this Order if, prior to notification of any later designation, such documents or information

                                   9   have been disclosed or used in a manner inconsistent with the later designation. Once such a

                                  10   designation has been made, however, the relevant documents and information shall be treated as

                                  11   Covered Documents and Covered Information in accordance with this Order.

                                  12          (b) Inadvertent Disclosure. If a receiving party discloses Covered Documents or Covered
Northern District of California
 United States District Court




                                  13   Information to any person not authorized to receive such disclosure, the receiving party must, upon

                                  14   learning that such disclosure has been made: (1) inform Defendants, and (2) request the return of

                                  15   the Covered Documents or Covered Information and seek to minimize any further unauthorized

                                  16   disclosure.

                                  17   5.     Filing of Covered Documents or Covered Information

                                  18          (a) Redaction or Filing Under Seal. Those portions of pleadings, motions, affidavits, briefs,

                                  19   exhibits, and other papers filed with or submitted to the Court that contain Covered Documents or

                                  20   Covered Information shall be redacted or filed separately with a motion for filing under seal. If filed

                                  21   under seal, the filing shall remain under seal unless: (i) otherwise ordered by this Court upon notice

                                  22   to the parties; or (ii) Defendants consent in writing to its unsealing, in which case the contents of

                                  23   the filing shall be unsealed to the extent of such consent.

                                  24          (b) Except at trial, prior to using any Covered Documents or Covered Information in open

                                  25   court, counsel shall confer regarding such procedures as are necessary to protect the nondisclosure

                                  26   of the subject material.

                                  27

                                  28   6.     Use of Covered Documents and Covered Information at Trial
                                                                                         5
                                            Case 3:17-cv-07210-SK Document 131 Filed 10/25/19 Page 6 of 8




                                   1          Nothing in this Order shall be construed as limiting the right of either party to introduce

                                   2   Covered Documents or Covered Information into evidence at trial, subject to the Rules of Evidence

                                   3   and such privacy protections as the Court may deem appropriate. Either party may approach the

                                   4   Court before trial to propose a plan for the use of Covered Documents or Covered Information at

                                   5   trial. Nothing herein, however, shall prevent a party from opposing any such plan.

                                   6   7.     Further Requests for Production

                                   7          Any person or party receiving Covered Documents or Covered Information that receives a

                                   8   request or subpoena for production or disclosure of such information shall promptly give notice by

                                   9   email to Defendants identifying the information sought and enclosing a copy of the subpoena or

                                  10   request. Provided that Defendants make a timely motion or other application for relief from the

                                  11   subpoena or other request in the appropriate forum, the person or party subject to the subpoena or

                                  12   other request shall not produce or disclose the requested information without consent of Defendants
Northern District of California
 United States District Court




                                  13   or until ordered by a court of component jurisdiction.

                                  14   8.     Order Not To Be Construed As a Waiver

                                  15          In addition, each party reserves the right to move to modify the terms of this Order at any

                                  16   time. By consenting to this Order, no party hereto shall be deemed to have waived its right to seek

                                  17   a Protective Order with respect to any documents or information, regardless of whether such

                                  18   documents or information fall within the scope of this Order, and each party reserves the right to

                                  19   oppose any motion to modify the terms of the Order. Nothing in this Order shall be construed as a

                                  20   waiver of a party’s right to challenge by motion a party’s designation of materials as “Covered

                                  21   Documents” subject to this Protective Order or to challenge a motion to file a document under seal

                                  22   or move to unseal documents so filed.

                                  23   9.     Miscellaneous Provisions

                                  24          The Parties intend that this Order shall be consistent with the Federal Rules of Civil

                                  25   Procedure and the Local Rules, except as its terms otherwise provide. For purposes of computing

                                  26   any period of time under this Order, the provisions of Fed. R. Civ. P. 6 shall apply. Nothing in this

                                  27   Order shall prevent disclosure as required by law or compelled by order of any court. Nothing in

                                  28   this Order shall be construed to confer rights on any third party. Nothing in this Order shall be

                                                                                        6
                                             Case 3:17-cv-07210-SK Document 131 Filed 10/25/19 Page 7 of 8




                                   1   construed to permit the disclosure of classified information or information the disclosure of which

                                   2   is prohibited by statute.

                                   3   10.     Termination of Litigation

                                   4           The provisions of this Order shall continue to be binding after final termination of this

                                   5   Litigation. Within forty-five (45) days after final conclusion of all aspects of this Litigation,

                                   6   including any appeals, any party or person who received Covered Documents or Covered

                                   7   Information must certify to the Court that those documents or materials (i) have been returned to

                                   8   Defendants, or (ii) have been destroyed (other than counsel’s copies of exhibits filed under seal with

                                   9   the Court, counsel’s file copies of papers prepared in connection with this action, e.g., pleadings,

                                  10   court papers, and other papers served in this Litigation, and counsel’s file copies of expert reports,

                                  11   depositions and trial transcripts, and any other documents and records that are required to be retained

                                  12   by Defendants or their counsel under the Federal Records Act or any other applicable federal law
Northern District of California
 United States District Court




                                  13   or regulation).

                                  14   11.     Additional Parties

                                  15           The terms of this Order shall be binding upon all current and future parties to the Litigation

                                  16   and their counsel.

                                  17   12.     Use of Own Information

                                  18           Nothing in this Order shall impose any restriction on the use of or disclosure by a party or

                                  19   non-party of its own information, including the use of or disclosure by Defendants or Defendants’

                                  20   employees of information subject to the requirements of the Privacy Act. Nor shall this Order be

                                  21   construed to prevent a party from disclosing a Covered Document to any person whom the document

                                  22   clearly identifies as an author, addressee, or carbon copy recipient of such document.

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///

                                                                                         7
                                             Case 3:17-cv-07210-SK Document 131 Filed 10/25/19 Page 8 of 8




                                   1   13.     Binding on Parties

                                   2           Execution of this Protective Order by counsel for a party shall constitute a representation by

                                   3   counsel that they, all persons employed by their firm who have access to Covered Documents and

                                   4   Information, and the party or parties they represent will abide by the terms of this Protective Order

                                   5   and will subject themselves to the jurisdiction of this Court for purposes of enforcement and

                                   6   disciplinary action.

                                   7           IT IS SO ORDERED.

                                   8   Dated: October 25, 2019

                                   9                                                    ______________________________________
                                                                                        SALLIE KIM
                                  10                                                    United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         8
